HOLLAND, District Judge
(concurring in part and dissenting in part).
The evidence as to what caused the damage suffered by the plaintiff is speculative and does not support the verdict. 1 concur in the conclusion that the case *399should be reversed. The record does not show why additional men were added to the regular number engaged in this work, nor explain the addition of three, the plaintiff and two others. The negligence charged in the declaration may be held to lay a basis for evidence as to insufficiency of workmen for the work. This would be a matter of proper inquiry on a new trial. I think the case should be reversed and remanded.